DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 June 2021 has been entered.
The Amendments and Remarks filed 10 June 2021 in response to the Office Action of 10 March 2021 are acknowledged and have been entered. Claims 1 and 10 have been amended. Claims 1, 3-4, 6, 8, and 10 are currently pending and under examination.
Any objection or rejection not reiterated herein has been overcome by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1(a)(2), 1(a)(7)(ii), 10(a)(2), and 10(a)(7)(ii) recites "a nucleic acid that comprises wild-type sequence AT the location of said target DNA sequence of interest ". It is unclear how this nucleic acid relates to the "target DNA sequence of interest". It is unclear if the wild type sequence is referring to the target DNA sequence of interest or a different sequence. The word ‘at’ suggests that the wild-type sequence could be near or immediately adjacent the target sequence, i.e. different sequences, or could actually be the target sequence, i.e. one in the same.  Furthermore it is unclear how many DNA molecules and DNA sequences are required to be present in the reaction mixture with the lack of clarity of whether or not the wild type sequence and the target DNA sequence of interest are the same.   The lack of clarity renders this claim indefinite.
Response to Arguments
Applicants argue that “the skilled artisan would clearly recognize that each of the 2 reaction mixtures of claims 1 and 10 comprises 3 DNA sequences” on page 12 has been considered and found not persuasive.  As discussed in the rejection above, the claim language could suggest that the target sequence and the wild type sequence is the same sequence or different sequences.  If the target sequence and the wild type sequence is the same then the reaction mixture would only require 2 sequences and not 3.

Claims 1(a)(2) and 10(a)(2) recite “a negative control DNA comprising a nucleic acid that comprises wild-type sequence”.  The claims further discuss a reaction that involves a thermostable uracil-DNA glycosylase which only acts on uracil formed from the deamination of cytosines.  It is unclear how “ANY” wild type sequences, i.e other nucleotides, would be 
Claims 1(a)(7) and 10(a)(7) recite “a least one primer pair” that can amplify the target DNA, negative control DNA, and control synthetic nucleic acid.  The claims previous set forth that the control synthetic nucleic acid is “not said target DNA sequence”.  It is unclear how one primer pair can amplify two nucleic acid sequences that are different from each other.  The lack of clarity renders this claim indefinite.
Claims 1(f)(2), 1(f)(7)(ii), and 10(e)(2) recites "a nucleic acid that comprises mutant sequence AT the location of said target DNA sequence of interest ". It is unclear how this nucleic acid relates to the "target DNA sequence of interest". It is unclear if the mutant sequence is referring to the target DNA sequence of interest or a different sequence. The word ‘at’ suggests that the mutant sequence could be near or immediately adjacent the target sequence, i.e. different sequences, or could actually be the target sequence, i.e. one in the same.  Furthermore it is unclear how many DNA molecules and DNA sequences are required to be present in the reaction mixture with the lack of clarity of whether or not the wild type sequence and the target DNA sequence of interest are the same.   The lack of clarity renders this claim indefinite.
Claim 10(e)(7)(ii) recites “said positive control DNA comprising a nucleic acid that comprises wild-type sequence at the location of said target DNA sequence of interest” and previous sets forth a “positive control DNA comprising a nucleic acid that comprises mutant sequence at the location of said target DNA sequence of interest” in 10(e)(2).  It is unclear if the positive control DNA comprises a wild-type or mutant sequence at the target sequence of interest.  The lack of clarity renders this claim indefinite.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.I1.A.3.(b) states, "when filing an amendment an applicant should show support in the original disclosure for new or amended claims" and "[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.1.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art 
The current claims 1(a)(2) and 10(a)(2) requires a negative control reaction mixture that comprises target DNA of interest, a negative control DNA comprising a nucleic acid that comprises wild-type sequence, and a control synthetic nucleic acid that comprises a sequence that is not said sequence of interest.  While this claim is indefinite for the reasons discussed above, applicants argue that this reaction mixture requires 3 DNA sequences.  No specific basis for this limitation was identified in the specification for combining all three sequences into a single reaction mixture, nor did a review of the specification by the examiner find any basis for the limitation. Since no basis has been identified, the claims are rejected as incorporating new matter.  The current specification mentions a kit which comprise “ a control nucleic acid (positive or negative)” and  “a nucleic acid that is unrelated to the nucleic acid that is the subject of the assay, e.g., a nucleic acid that serves as an internal reference control for normalizing the amount of amplicon produced or activity of the UDG enzyme” [0026, 0072].  However this disclosure of a kit comprising these molecules is completely different from a disclosure of a reaction mixture which contains all three sequences.  Since no basis has been identified, the claims are rejected as incorporating new matter.
The current claims 1(f)(2) and 1(e)(2) is directed to generating a positive control reaction mixture that comprises target DNA of interest, a positive control DNA comprising a nucleic acid that comprises mutant sequence, and a control synthetic nucleic acid that comprises sequence that is not said sequence of interest.  While this claim is indefinite for the reasons discussed above, applicants argue that this reaction mixture requires 3 DNA sequences.  No specific basis for this limitation was identified in the specification for combining all three sequences into a single reaction mixture, nor did a review of the specification by the examiner 

Response to Arguments
Applicants argue that amended claims 1 and 10 add no new subject matter Applicant's arguments on page 12 and 13 are directed to the premise that the office alleges that there is “1” reaction mixture that contains a target sequence of interest, a negative control, and a positive control.   Applicant’s arguments have been considered and found unpersuasive as the rejection states that the claims expressly comprises generating 2 distinct reaction mixtures, one reaction mixture with a negative control DNA comprising wild-type sequence at the location of a SNP of interest to be interrogated AND an internal reference control comprising a control synthetic nucleic acid that comprises a sequence that is not said target DNA sequence, and another reaction mixture with a positive control DNA comprising mutant sequence at the location of a SNP of interest to be interrogated AND an internal reference control comprising a control synthetic nucleic acid that comprises a sequence that is not said target DNA sequence.  Since no specific basis for this limitation wherein there is an reaction mixture containing two controls was identified in the specification, amended claims 1 and 10 incorporates new matter.

Conclusion 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.